DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benner, et al., “Diffusion Imaging With Prospective Motion Correction and Reacquisition,” Magnetic Resonance in Medicine, 66: 154-167, July 2011.  Note:  The following rejection corresponds to the Written Opinion for PCT/US2022/013502.
Regarding claims 1, 19 and 20, Benner discloses “obtaining data for generating at least one magnetic resonance image of the subject by operating the MRI system in accordance with a first pulse sequence (Experiments, page 156: Experiment 2); prior to completing the obtaining the data in accordance with the first pulse sequence, determining to collect additional data to augment and/or replace at least some of the obtained data (Experiments, page 156: experiment 2: additional image); determining a second pulse sequence to use for obtaining the additional data (Reacquisition, page 155); and after completing the obtaining the data in accordance with the first pulse sequence, obtaining the additional data by operating the MRI system in accordance with the second pulse sequence (Reacquisition, page 155).”
Regarding claim 2, Benner discloses “wherein the first pulse sequence comprises a pre-programmed number of pulse repetition periods, and wherein completing obtaining data in accordance with the first pulse sequence comprises completing operating the MRI system for the pre-programmed number of pulse repetition periods in accordance with parameters of the first pulse sequence.” (Experiment 2, page 156: implies a pre-programmed number of pulse repetition periods)
Regarding claim 3, Benner discloses “wherein the first pulse sequence is one of a diffusion weighted imaging (DWI) pulse sequence or a spin echo pulse sequence.” (Material and Methods; 1st paragraph)
Regarding claim 4, Benner discloses “wherein: determining to collect the additional data is performed by determining that a first subset of the data obtained in accordance with the first pulse sequence was affected by one or more artefacts; and determining the second pulse sequence to use for obtaining the additional data comprises determining parameters for the second pulse sequence based, at least in part, on parameters of the first pulse sequence used to obtain the first subset of the data.” (Reacquisition and Score calculation, page 155)
Regarding claim 5, Benner discloses “wherein determining that the first subset of data was affected by the one or more artefacts is performed using information indicating that the subject moved during collection of the first subset of data.” (Reacquisition and Score calculation, page 155)
Regarding claim 6, Benner discloses “obtaining the information indicating that the subject moved during collection of the first subset of data, wherein obtaining the information indicating that the subject moved is performed using at least one sensor configured to detect motion of the subject.” (page 175, 1st paragraph of right column)
Regarding claim 7, Benner discloses “obtaining the information indicating that the subject moved during collection of the first subset of data, wherein obtaining the information indicating that the subject moved during collection of the first subset of data comprises determining that the subject moved by processing the data collected in accordance with the first pulse sequence.” (Score Calculation, page 155)
Regarding claim 10, Benner discloses “wherein determining to collect the additional data comprises: calculating a measure of MR image quality using data collected in accordance with the first pulse sequence; and determining to collect the additional data when the measure of MR image quality is below a specified threshold and/or outside a specified range.” (Score Calculation, page 155)
Regarding claim 16, Benner discloses “wherein the determining to collect additional data to augment and/or replace the at least some of the obtained data is repeated at least once during the obtaining the data in accordance with the first pulse sequence.” (Reacquisition, page 155)
Regarding claim 17, Benner discloses “prior to completing the obtaining the additional data in accordance with the second pulse sequence, determining to collect additional data to augment and/or replace at least some of the obtained additional data in accordance with the second pulse sequence; determining a third pulse sequence to use for obtaining the additional data to augment and/or replace the at least some of the obtained additional data in accordance with the second pulse sequence; and after completing the obtaining the additional data in accordance with the second pulse sequence, obtaining the additional data by operating the MRI system in accordance with the third pulse sequence.” (Reacquisition, page 155)
Regarding claim 18, Benner discloses “wherein the determining to collect additional data to augment and/or replace at least some of the obtained data is based at least in part on a difference between a time spent obtaining the data in accordance with the first pulse sequence and an allotted time for performing imaging.” (Experiments, bullet point: experiment 2)
Allowable Subject Matter
Claims 8, 9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sacolick, et al. (US 2022/0244334) teaches replacing or augmenting data of a first pulse impacted by an error source, e.g., motion. (See paragraph 0071)
Polak, et al. (US 2022/0065971) teaches replacing or augmenting data of a first pulse impacted by an error source, e.g., motion.
Strauss, et al. (US 2022/0011393) teaches replacing or augmenting data of a first pulse impacted by an error source, e.g., motion.
Hu, et al. (US 2021/0311152) teaches replacing or augmenting data of a first pulse impacted by an error source, e.g., motion.
Nielsen, et al. (US 2020/0405176) teaches replacing or augmenting data of a first pulse impacted by an error source, e.g., motion.
Feiweier, et al. (US 2015/0253409) teaches replacing or augmenting data of a first pulse impacted by an error source, e.g., motion.
Griswold, et al. (US 2011/0311158) teaches replacing or augmenting data of a first pulse impacted by an error source, e.g., motion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/           Primary Examiner, Art Unit 2852                                                                                                                                                                                             
October 26, 2022